Citation Nr: 0725356	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic low back pain, 
degenerative disc disease (DDD) of the lumbosacral spine, and 
mid-lumbar scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1986 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2007.  A transcript of that hearing has 
been associated with the claims folder.


REMAND

The veteran seeks service connection for chronic low back 
pain, degenerative disc disease (DDD) of the lumbosacral 
spine, and mid-lumbar scoliosis.  She alleges that she 
sustained a chronic back injury from two motor vehicle 
accidents while in service.  

The record contains two emergency care and treatment reports 
from the Naval Medical Center in San Diego, California.  The 
first report, dated August 1995, indicated the veteran was 
admitted status post motor vehicle accident after her car was 
sideswiped on the San Diego Freeway traveling at 
approximately 45 miles per hour.  Upon examination, the 
veteran's back was found to be non-tender and the veteran 
exhibited "good" range of motion.  

The second report from the Naval Medical Center, dated 
November 1995, indicated that the veteran was again admitted 
status post motor vehicle accident.  Although the veteran was 
originally treated at Sharp Memorial Hospital in San Diego 
following the accident, medical records from this facility 
are unavailable.  Upon examination at the Naval Medical 
Center, the veteran exhibited no spine tenderness to 
palpation and there was no sensory or motor deficiency noted.  

The veteran gave birth in February 1996.  She separated from 
service in May 1996.  Service medical records contain no 
evidence of a back injury in service.  The veteran's May 1996 
report of medical history stated she was in good health and 
indicated that she did not have and never had recurrent back 
pain.  Similarly, her May 1996 report of medical examination 
at separation indicated her spine was normal.  However, at 
her May 2007, Travel Board hearing, the veteran testified 
that she has suffered from recurring back pain ever since the 
August 1995 motor vehicle accident.  She has also included a 
lay statement from her sister to support this claim.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 2007-7029 (C.A. Fed July 3, 2007).  The veteran further 
testified that she did complain of back pain at the time but 
that physicians told her the pain was only transient and 
related to her pregnancy.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, the duty for a medical examination and opinion has been 
triggered.  A remand is required to secure this evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
etiology of her current low back 
condition.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
her claim.  

The claims folder must be made available 
for the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner should review 
all pertinent evidence in the claims 
folder, specifically including service 
medical records (in the manila envelope), 
the August 1995 and November 1995 
emergency care and treatment reports from 
the Naval Medical Center, and the reports 
of the January 2005 and July 2006 lumbar 
spine magnetic resonance imaging (MRI) 
examinations.  The physical examination 
should include all indicated tests and 
studies deemed necessary by the examiner.  

Based on current examination findings and 
review of the claims folder, the examiner 
is asked to offer a diagnosis of the 
veteran's current low back condition(s).  
The examiner is then asked to state an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
conditions(s) is/are related to her period 
of active service, particularly the motor 
vehicle accidents in August 1995 and 
November 1995.  For purposes of this 
opinion, the term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should supply a 
complete explanation for the opinion.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examination report should 
so state.

2.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



